Order permitting defendant Marietta Bianco Selvaggio to redeem, and ordering a reference in connection therewith, modified so as to provide that the referee ascertain, and report the terms and conditions on which said defendant Selvaggio may redeem, and that the referee make his report to the court with all convenient promptness, instead of the provision in that connection in said order contained. As so modified the order is affirmed, without costs. Order denying motion to compel defendant Marietta Bianco Selvaggio and the guardian ad litem to accept service of answer, etc., affirmed, with ten dollars costs and disbursements. No opinion. Kelly, P. J., Jaycox, Manning, Young and Lazansky, JJ., concur.